Order of the Appellate Term, First Department, entered April 16, 1975, in the office of the New York County Clerk, which affirmed a judgment of the Civil Court, New York County, entered January 9, 1975, which awarded a final judgment of possession of certain premises in favor of petitioner-respondent, unanimously affirmed, without costs and without disbursements to either party. The court, correctly determined that the tenant, respondent-appellant herein, violated a substantial obligation of his tenancy by carrying out the construction work, or alterations, in the premises without the landlord’s permission or filing and obtaining approval of plans from the appropriate municipal department (see Freehold Investments v Bichstone, 69 Misc 2d 1010, revd 72 Misc 2d 624, revd 42 AD2d 696, revd 34 NY2d 612). However, respondent-appellant should be allowed a reasonable time to remove himself from the premises. Settle order on notice with suggestions as to what further stay should be granted. Meanwhile, eviction proceedings are hereby stayed. Concur—Stevens, P. J., Murphy, Lupiano, Lane and Nunez, JJ.